Citation Nr: 0217759	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1999 for the award of a 10 percent disability rating for 
multiple noncompensable service-connected disabilities.  

[The issue of entitlement to service connection for gum 
disease will be the subject of a separate decision.]


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The Board notes that the veteran's April 2001 substantive 
appeal included a request for a Travel Board hearing.  
However, in August 2002, prior to the scheduled hearing, 
the veteran sent written notice indicating his desire for 
the hearing to be canceled.  See 38 C.F.R. § 20.704(e) 
(2002).  Accordingly, the Board is proceeding to evaluate 
the appeal without testimony from the veteran.  

The Board is undertaking additional development on the 
issue of service connection for gum disease pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. at 3,105 (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran's original claims folder has been lost.  A 
rebuilt claims file has been prepared.  

3.  The veteran has three service-connected disabilities, 
each evaluated as noncompensable (zero percent disabling).  

4.  There is no evidence of a claim for increased 
disability ratings earlier than January 27, 1999.  

5.  Entitlement to a compensable disability rating for 
multiple noncompensable service-connected disabilities is 
not factually ascertainable prior to January 27, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 
27, 1999 for the award of a 10 percent disability rating 
for multiple noncompensable service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.324, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the May 2000 rating decision and June 2000 notice letter 
and the December 2000 statement of the case, the RO 
provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in an April 2001 
letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, noted 
the evidence already of record, and asked the veteran to 
provide or authorize the release of additional evidence to 
VA.  The RO supplied the pertinent amended regulations in 
the June 2002 supplemental statement of the case.  
Accordingly, the Board finds that the RO has afforded the 
veteran all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that 
the RO secured medical examinations and private medical 
records authorized by the veteran.  The veteran also 
submitted additional private records, as well as copies of 
prior correspondence from VA.  It is emphasized that the 
disposition of the issue on appeal is predicated on 
evidence already of record, such that medical or other 
evidence reflecting current status is irrelevant to the 
claim.  Therefore, the Board is satisfied that the duty to 
assist has been met and that additional assistance will 
not reasonably result in further substantiating his claim.  
38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Earlier Effective Date

The veteran seeks an effective date earlier than January 
27, 1999 for the award of a 10 percent disability rating 
for multiple noncompensable service-connected 
disabilities.  Pursuant to VA regulation, a veteran with 
two or more service-connected disabilities with 
noncompensable evaluations may be awarded a 10 percent 
disability rating if the disabilities are of such 
character as clearly to interfere with normal 
employability.  38 C.F.R. § 3.324 (2002). 

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400.  An increase in disability 
compensation may be granted from the earliest date on 
which it is factually ascertainable that an increase in 
disability occurred if the claim for an increase is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, the record shows that the veteran has three 
service-connected disabilities, residuals of fractured 
mandible, residuals of fractured nose, and right eye scar, 
each evaluated as noncompensable.  Because the current 
record is limited to a rebuilt claims folder, the 
effective date of the award for service connection is not 
clear.  However, the record does not disclose a claim for 
increased compensation for any of the disabilities prior 
to receipt of the veteran's claim on January 27, 1999.  
The veteran provided the RO with a copy of a March 1992 
letter in which it acknowledged his concern about his 
service-connected disabilities and advised him how to 
submit a claim for increased ratings.  Despite this 
advice, the record does not show that the veteran in fact 
filed a claim any earlier than January 27, 1999.  
Accordingly, the effective date for the award of the 10 
percent rating is January 27, 1999 or up to one year 
before that date if entitlement to the increase is 
factually ascertainable.  38 C.F.R. § 3.400(o)(2).  

Review of the record reveals that the RO awarded the 10 
percent rating based on findings from VA examinations 
performed in May 2000.  The record does not contain, and 
the veteran has not provided or identified, any medical 
evidence within the prior one year concerning any of the 
service-connected disabilities.  Therefore, entitlement to 
the increase is not factually ascertainable within the 
applicable period.  Therefore, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 27, 1999 for the award of a 10 
percent rating pursuant to 38 C.F.R. § 3.324.  The appeal 
is denied.       



ORDER

An effective date earlier than January 27, 1999 for the 
award of a 10 percent disability rating for multiple non-
compensable service-connected disabilities is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

